Exhibit 4.1 AMENDMENT NO. 5 TO AMENDED AND RESTATED RIGHTS AGREEMENT This Amendment No. 5 ("Amendment No. 5") amends the Amended and Restated Rights Agreement dated as of April 26, 2012, as amended to date.This Amendment No. 5 is effective as of May 9, 2017 (the “Amendment No. 5 Effective Date”), between Extreme Networks, Inc., a Delaware company (the "Company"), and Computershare Inc., a Delaware corporation, “successor-in-interest to Computershare Shareowner Services LLC,” as rights agent (the “Rights Agent”). Capitalized terms used herein but not defined shall have the meanings given to them in the Amended and Restated Rights Agreement. RECITALS A. The Company and the Rights Agent entered into that certain Amended and Restated Rights
